                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Gene Victor Moore,                            )          Civil Action No. 2:17-cv-3228-RMG
                                              )
                       Plaintiff,             )
                                              )
       V.                                     )                ORDER AND OPINION
                 )
BPS Direct, LLC, Bass Pro, LLC, Global
                 )
Manufacturing Company, LLC, G.M.C.,
                 )
LLC, and Mainstream Holdings, Inc.,
                 )
                 )
     Defendants. )
~~~~~~~~~-)

       Before the Court is Plaintiffs motion for sanctions and to exclude Defendant's expert

George Saunders, Jr. (Dkt. No. 75.) For the reasons set forth below, Plaintiffs motion is denied.

I.     Background

       This is a products liability case arising out of an injury sustained by Plaintiff Gene Victor

Moore allegedly from the use of an API Crusader Climbing Treestand ("Crusader Treestand")

manufactured by Defendants Mainstream Holdings, Inc. and Global Manufacturing Company,

LLC and sold by Defendants BPS Direct, LLC and Bass Pro, LLC. (Dkt. No. 53.) Plaintiff now

moves for sanctions and exclusion of Defendants' mechanical engineering expert George

Saunders, Jr. based on Defendants' alleged failure to timely produce design documents and a

computer-aided electronic design model ("CAD model") that had previously been requested and

subject to Court orders on motions to compel. (Dkt. No. 75.) Plaintiff argues that exclusion is

particularly appropriate as the design documents were not produced until one week before

Saunders' deposition on February 6, 2019, and the CAD model was not produced until after the

deposition on February 20, 2019. (Id.) Plaintiff also alleges that documents regarding other similar

incidents involving the failure of the Crusader Treestand have been improperly withheld by the



                                                  -1-
Defendants. (Id. at 21.) Defendants allege that they timely produced any design documents in

their possession, and the late disclosure of the design drawings and the CAD model is based solely

on the fact that these documents did not exist until "shortly before" Saunders' deposition on

February 13, 2019. (Dkt. No. 91at18.) 1

II.    Legal Standard

       Rule 37 of the Federal Rules of Civil Procedure provides that "[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l).        The required

information under Rule 26(a) and (e) includes both the disclosure of an expert report, including

the "facts or data" considered by the expert witness, and any supplemental information responsive

to an interrogatory, request for production or request for admission. Fed. R. Civ. P. 26(a), (e).

"[T]he basic purpose of Rule 37(c)(l) [is] preventing surprise and prejudice to the opposing party."

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003). Thus,

the district court has broad discretion to determine whether a nondisclosure of evidence is

substantially justified or harmless. Id. at 597. "[I]n exercising its broad discretion to determine

whether a nondisclosure of evidence is substantially justified or harmless for purposes of a Rule

3 7( c)(1) exclusion analysis, a district court should be guided by the following factors: (1) the

surprise to the party against whom the evidence would be offered; (2) the ability of that party to

cure the surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the




1
 Defendants state the deposition occurred in 2018. However, Plaintiff states the deposition took
place on February 13, 2019 and Saunders' deposition transcript is dated as such. (Dkt. No. 75-6.)


                                                -2-
importance of the evidence; and (5) the nondisclosing party's explanation for its failure to disclose

the evidence." Id.

III.   Discussion

       "A party is only required to produce documents that are already in existence." Wade v.

Chase Bank USA, NA ., No. 2:12-CV-3565-RMG, 2013 WL 12154986, at *3 (D.S.C. Nov. 7,

2013). It is axiomatic that a party cannot be ordered to produce documents that do not exist. See

Id.; Mach. Sols., Inc. v. Doosan lnfracore Am. Corp., No. 3:15-CV-03447-JMC, 2018 WL 573158,

at *4 (D.S.C. Jan. 26, 2018). While Plaintiff cites extensive testimony from Saunders, the

testimony uniformly states that Saunders requested the information contained in the design

drawings and CAD models, and only later were they ultimately created and produced to Saunders

and Plaintiff. (Dkt. No. 75 at 5 - 9; Dkt. No. 75-6 at 12 -- 16, "So I asked for them to create this,

and eventually it was created and provided to you, provided to me .... "; "these are created from a

solid model somewhere .... ").

       Given its lack of existence at the time of the requests, Defendants were under no duty to

produce the design drawings or CAD models at the time. Further, even if it was possible to

generate these drawings and models, as it clearly was, Defendants were under no duty to create

the drawings and models solely to respond to a document request. See Alexander v. F.B.J , 194

F.R.D. 305, 310 (D.D.C. 2000) ("A party is not required 'to prepare, or cause to be prepared,' new

documents solely for their production.") (citations omitted); Legg v. Rhodes, No. CA 4:12-811-

RMG-SVH, 2012 WL 5193702, at * 1 (D.S.C. Oct. 19, 2012) (party not required to create

documents to respond to document request). Therefore, Defendants production of the design

drawings and CAD models, while discovery was still open and shortly after their creation,

complies with the requirements of Rule 26.




                                                -3-
       Plaintiff also argues that it was prejudiced by the failure to provide the design drawings

and CAD models until February 2019. In this respect, it is important to address the design

drawings and CAD models separately:

       Regarding the design drawings, Plaintiff first argues that because of the failure to provide

the documents, it could not properly secure Saunders' testimony on the topics during his

deposition.   However, Saunders' expert report reveals that he did not list the supplemental

productions as documents on which he relied in reaching his conclusions. (Dkt. No. 75-10 at 3 -

6.) Further, Saunders testified that, while he reviewed the drawings once he received them, he did

not rely on the documents in forming his opinions as he "completed [his] finite element analysis

before I ultimately received that information." (Dkt. No. 91-7 at 77.) Most importantly, the design

drawings were produced on February 6, 2019, a week before Saunders' deposition, and therefore

Plaintiff received the documents far enough in advance to ask Saunders questions regarding the

drawings. Second, Plaintiff argues that his engineering expert, Dr. Jahan Rasty, was not able to

review the documents, which may have been beneficial prior to issuing his opinion. However,

Defendants' expert was also not able to rely on the documents in his report, which was issued on

January 16, 2018 and, again, the documents did not previously exist. Notably, Dr. Rasty produced

a rebuttal report on February 12, 2019, six days after the updated drawings were produced, and

therefore Dr. Rasty had the ability to update his opinions based on the drawings if he found it

necessary. (Dkt. No. 96-7.) Therefore, there is no reason to exclude the design drawings.

       Regarding the CAD models, it is clear that Saunders did not have access to, or rely on, the

models when producing either his report or opining during his deposition. As opposed to the

drawings, where Saunders acknowledged reviewing them after completing his work, when asked

about whether he knew where the CAD models were kept, he stated, "For certain, no. My guess




                                               -4-
would be in China with the actual manufacturer of the product." (Dkt. No. 76-6 at 15 - 16.) As

Saunders did not rely on the CAD models, there is no basis to exclude his report. Plaintiff also

argues that the CAD models contain necessary not-previously disclosed data regarding the design

of the Treestand, which is purportedly important for determining whether the Treestand was

defectively manufactured. (Dkt. No. 75 at 13; 98 at 2.) Specifically, Plaintiff argues that the

models contain information that the thickness of the foot section is intended to be 1.408 mm, which

differs from the measurements on Plaintiff's Treestand. (Dkt. No. 75-1 at 13.) However, as noted

by Defendants, the drawings originally produced in March 2018 included substantially similar

information and identified the thickness of the foot sections as 1.4 mm. 2 Therefore, Plaintiff had

access to this alleged! y necessary information regardless of the late disclosure. 3

       Finally, Plaintiff argues that Defendants should turn over documents regarding other

similar treestand failures regarding treestands previously manufactured by non-party Worldwide



2
  See GMC 105. The information is contained in a small diagram on the bottom right of Bates
Stamped document GMC 105. Both Parties agree that GMC 104 - 106 were the originally
produced design drawings, and that GMC 104Supp - 106Supp are the documents produced later
in February 2019. (Dkt. No. 75-1at3 - 4; 91at5 - 6.) The Court therefore relies on the Bates
numbers included on design drawings submitted to the Court in camera instead of the exhibit
letters, which appear to be inaccurately swapped.
3
  In its Reply, Plaintiff identifies a heel cord hole contained on the CAD model not included in the
prior design drawings and for the first time seeks an order that the Defendants must produce the
"raw data" used to compile the CAD model. (Dkt. No. 98 at 6.) Plaintiff may not make a new
motion or a new argument in Reply not raised in its initial motion as Defendants have not had an
opportunity to respond. Further, elsewhere, Plaintiff represented that the CAD model contains "all
corresponding data, measurements, specifications, etc." that they seem to now seek by Court order.
(Dkt. No. 75-1 at 4.) Therefore, a Court Order for the underlying data is unnecessary as the
information has already been provided. Further, the Crusader Treestand used by Plaintiff here did
not have a heel cord hole in the intended design, so the relevance the CAD model also seems to be
more limited than other designs. (Dkt. No. 91-2 at 60.) Finally, Dr. Rasty focuses on the fact that
the absence of the CAD model made certain calculations more difficult, yet, as noted above, this
was equally true for Saunders and provides no basis to exclude the report. (Dkt. No. 75-11.)
Therefore, to the extent Plaintiff believes the inclusion of the hole in the design or any other
information in the CAD model is important, they can pursue the issue on cross examination.


                                                 -5-
Industrial Corp ("WIC") as Defendants Global and Mainstream allegedly have "control" over

documents retained by WIC. (Dkt. No. 75 at 21.) However, the undisputed record evidence

demonstrates that while WIC previously was a company related to BGHA, another hunting gear

manufacturer owned by the same parent company as Defendant Global, it has disassociated from

BGHA as of 2013 , long before this case began. (Dkt. No. 91-2 at 15.) While Defendant focuses

on the former corporate relationship between the companies, the test for access to evidence is

whether a party has documents in their "possession, custody or control." Fed. R. Civ. P. 34. As

of the date of the document requests, as an entirely separate entity, the Defendants cannot be said

to have "control" over any documents from WIC, and instead the proper vehicle to secure any

relevant documents from WIC would have been a third-party subpoena under Rule 45.

IV.    Conclusion

       For the foregoing reasons, Plaintiffs motion for sanctions and to exclude Defendant's

expert George Saunders, Jr. (Dkt. No. 75) is DENIED.

       AND IT IS SO ORDERED.




                                                      United States District Court Judge

July ~ , 2019
Charleston, South Carolina




                                                -6-
